Citation Nr: 0209748	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  91-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for a prostate 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) partly from a February 1990 RO rating decision which 
denied service connection for PTSD and headaches.  The 
veteran testified at a personal hearing at the RO in July 
1990.  In May 1992, the Board remanded this case to the RO 
for further development.  The veteran also appeals a July 
1993 RO decision which denied service connection for a skin 
condition, to include as due to Agent Orange exposure.  In 
May 1994 and May 1996, the Board again remanded the case.  
The veteran also appeals an April 1998 RO decision which 
denied service connection for a prostate condition.  In 
October 1999, the veteran testified in support of his claims 
at a Travel Board hearing at the RO.  In February 2000, the 
Board again remanded the case.  The veteran again testified 
in support of his claims at a Travel Board hearing at the RO 
in April 2002.  


FINDINGS OF FACT

1.  The veteran did not engage in combat, but there is 
credible supporting evidence of a stressor during his Vietnam 
service; there is an acceptable diagnosis of PTSD; and his 
service stressor led to his PTSD.

2.  The veteran's current skin condition, including 
seborrheic dermatitis and intertrigo, was not present during 
service or for many years thereafter, and it was not caused 
by any incident of service including Agent Orange exposure in 
Vietnam.  

3.  Headaches in service were acute and transitory and 
resolved without residual disability.  A chronic headache 
disorder was not present during service or for many years 
thereafter, and was not caused by any incident of service.  

4.  The veteran's prostate condition, benign prostatic 
hypertrophy, was not present during service or for many years 
thereafter, and it was not caused by any incident of service 
including Agent Orange exposure in Vietnam.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

3.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

4.  A prostate condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service with the Marine Corps from 
December 1968 to July 1970.  His service personnel records 
indicate that he served in Vietnam from December 1969 to July 
1970.  His military occupational specialty was listed as an 
automobile mechanic.  The veteran was awarded decorations for 
his Vietnam service, but he received no decorations evincing 
combat.  There is a notation in the veteran's service 
personnel records that he participated in operations against 
insurgent communist forces in the Republic of Vietnam.  
Records indicate that he was assigned to the 3rd Battalion, 
1st Marines, 1st Marine Division while in Vietnam.  

The veteran's service medical records do not refer to 
complaints of or treatment for a psychiatric disorder, a skin 
condition, or a prostate condition.  A November 1969 
treatment entry noted that the veteran reported that he had 
frontal headaches which would last for two days at a time.  
There was a notation that the headaches had commenced since 
he was hit in the nose three days earlier.  A November 1969 
consultation report, the next day, noted that the veteran 
complained of headaches and blurring of vision at night with 
difficulty seeing.  It was noted that the veteran also had 
problems with hay fever which may have been contributing to 
his headaches symptoms.  The examiner reported that no 
treatment was indicated and that there was no refractive 
problem.  There was a notation that the veteran possibly had 
poor night vision.  The June 1970 separation examination 
included notations that the veteran's skin and genitourinary 
system as well as his neurological and psychiatric 
evaluations were normal.  

A December 1970 VA hospital summary noted that the veteran 
underwent a bilateral inguinal herniorrhaphy.  The diagnosis 
was bilateral inguinal hernia.  There was no reference to a 
prostate disorder.  

Private treatment records dated from May 1979 to February 
1985 show that the veteran was treated for several 
disabilities including headaches.  A November 1979 entry from 
C. R. Lovell, M.D., noted that the veteran was seen for a 
sinus headache.  An October 1981 entry indicated that the 
veteran reported that he was having dizzy spells, weakness 
and a headache and a November 1981 entry referred to similar 
symptomatology and a recurring headache.  

VA treatment records dated from January 1980 to February 1985 
reflect that the veteran was treated for ailments including 
headaches and a psychiatric disorder.  A December 1981 entry 
indicated diagnoses including anxiety neurosis and headaches.  
A January 1982 entry also referred to diagnosis of tension 
headaches and the need to rule out depression.  A February 
1985 hospital summary related a diagnoses of a dysthymic 
disorder and a paranoid personality disorder.  

Private treatment records dated from August 1985 to April 
1989 indicate that the veteran was treated for several 
ailments.  A January 1986 entry from C. R. Lovell, M.D., 
reported that the veteran was seen for a migraine and a July 
1988 entry from noted that the veteran was seen for 
depression.  An October 1988 psychological evaluation report 
from Arkansas State Hospital noted diagnoses of major 
depression, recurrent by history; dysthymic disorder by 
history; PTSD, delayed; and a sleep disorder.  An April 1989 
discharge summary from such facility related final diagnoses 
of major depression in remission, recurrent and personality 
disorder, not otherwise specified.  

VA treatment records dated from March 1988 to December 1989 
also reflect treatment for multiple disorders.  A May 1989 
hospital summary related diagnoses including depressive 
disorder, not otherwise specified; headaches; and prostatic 
hypertrophy.  An August 1989 hospital summary noted that the 
veteran's depressive disorder dated back to 1970 and that it 
was characterized by a chronic dysthymic disorder with 
superimposed major depressions.  The diagnoses included a 
dysthymic disorder, major depression, difficulty voiding, and 
chronic dermatitis of the face and scalp.  

The veteran underwent a VA general medical examination in 
February 1990.  The examiner reported that the veteran's skin 
and genitourinary system were normal.  The veteran also 
underwent a VA neurological examination in February 1990.  At 
that time, he reported that he began having headaches in 
service probably around 1969.  The impression was chronic 
headache syndrome with a combination of migraine and tension 
headaches.  

A February 1990 VA psychiatric examination report noted that 
the veteran reported that he was in the Marines from 1968 to 
1970 and that he was stationed in Da Nang.  He indicated that 
he was in the 3rd Battalion, 1st Marines and that he went by 
helicopter to hill #37 and that they then were moved close to 
Da Nang to provide security.  The veteran reported that he 
was on patrols often and that although his job was that of a 
mechanic, he actually spent more time in the field than on 
working on cars.  He stated that what bothered him were 
mines, people shooting, and things of that nature.  The 
examiner noted that when he tried to pin the veteran down to 
the location of things, he was very vague or just didn't pay 
attention.  The veteran reported that he saw people with 
their guts hanging out where they had been shot.  He noted 
that they were usually Vietcong that were dead.  The veteran 
reported that he did see some American soldiers who were 
blown to pieces and described a soldier who was hit by a shot 
that blew part of his back out in the chest area.  The 
examiner noted information from the claims files including 
previous psychiatric diagnoses including dysthymia and major 
depression in remission.  The diagnoses were major 
depression, recurrent, and PTSD, chronic, delayed, atypical.  
The examiner commented that the veteran had some of the 
symptomatology of PTSD.  It was noted that the veteran was 
vague in some of his information, but says that while he was 
classified as a mechanic, he did more work in the field than 
he did not cars.  

VA treatment records dated from April 1990 to June 1990 show 
that the veteran was treated for disabilities including 
headaches and chronic depression.  

At a July 1990 hearing, the veteran testified that his 
headaches first started in service.  He stated that he was 
treated two or three times and given Darvon.  The veteran 
reported that he was treated for headaches about four or five 
years after his separation from service.  He indicated that 
he was stationed in Vietnam in Da Nang and that he took a 
helicopter out to Hill 37.  The veteran indicated that 
although he was a mechanic, he went on many patrols.  He 
referred to a firebase in elephant valley.  The veteran 
stated that some members of his patrols got killed and that 
one was in a truck which hit a mine.  He also reported an 
occasion where he took two officers down to the bridge and 
that a shell van on guard duty turned around to let another 
guy out and a gun went off blowing someone to pieces.  He 
stated that he had to help take the man to a medic.  The 
veteran also referred to an Operation Elephant Valley where 
eight men got killed including a lieutenant.  The veteran 
indicated that the base he was at was hit by mortar rounds, 
tracer rounds and gas rounds.  He stated that he remembered a 
soldier named C. Crow who picked him up out of one of those 
old holes.  He also reported an episode at "Golden Gate 
Bridge" where they were attacked and shells were tearing 
everything up.  

VA treatment records dated from August 1990 to June 1991 
refer to continued treatment.  A November 1990 statement from 
the veteran's VA psychiatric social worker reported that the 
veteran suffered from PTSD and displayed symptoms related to 
the illness.  A May 1991 entry noted diagnoses including 
seborrheic dermatitis.  

The veteran underwent a VA general medical examination in 
June 1991.  The examiner noted that the veteran's skin was 
normal.  As to the veteran's genitourinary system, there was 
a mild to moderate sized varicocele on the left with the 
examination otherwise normal.  The diagnosis was left 
varicocele.  

The veteran also underwent a VA neurological examination in 
June 1991.  He reported that he began having headaches in 
Vietnam and that he did not remember having problems with 
headaches prior to service.  The diagnoses included chronic 
tension and migraine headaches.  

Additionally, the veteran underwent a VA psychiatric 
examination in June 1991.  The examiner noted that the claims 
file was not available for review.  The examiner reported 
that he could not elicit enough symptoms to warrant a PTSD 
diagnosis.  The diagnosis was dysthymic disorder.  

VA treatment records dated from July 1991 to January 1992 
refer to continued treatment for several disabilities.  The 
veteran underwent a VA dermatological examination in June 
1992.  He reported a history of skin problems beginning in 
1969.  The assessment was mild seborrheic dermatitis and 
probable mild intertrigo of the gluteal cleft.  

The veteran underwent a VA psychiatric examination in 
September 1992.  It was noted that he was admitted for a 
period of observation and evaluation.  He reported a history 
of being in combat approximately four to twelve times while 
in the Vietnam War and indicated that he was under enemy fire 
for more than six months and that he was surrounded by the 
enemy.  The veteran stated that between one and twenty-five 
percent of the individuals in his unit were killed in 
Vietnam.  He also reported that he had to fire his weapon 50 
or more times and that he saw individuals hit by incoming or 
outgoing rounds anywhere from 13 to 50 times.  The veteran 
indicated that he was in danger of being killed at least 
twice in Vietnam.  He noted that he was stationed at a 
forward observation post and received incoming fire from 
small arms and artillery rockets and he reported that he 
encountered mines and booby traps.  The veteran also reported 
that one of his friends was shot in the shoulder by his own 
troops.  The examiner noted that the veteran was seen by 
another physician during his hospital course who concurred 
with the opinion of PTSD.  The diagnoses included PTSD, and 
alcohol abuse in partial remission.  

Command Chronologies for the 3rd Battalion, 1st Marines 1st 
Marine Division, received in June 1993 (and also in June 
2000), indicate that the battalion clearly was involved in 
combat.  The Command Chronologies dated from December 1969 to 
June 1970, show that the veteran's battalion had numerous 
instances of engagement and bombardment exchange with hostile 
forces.  There were also many enemy casualties reported.  
There were also multiple marines noted to be killed in action 
during the period from December 1969 to March 1970.  The 
chronologies did not report specific involvement by non-
combat elements of the division.  

VA treatment records dated from July 1992 to March 1996 refer 
to continued treatment.  A July 1993 entry referred to an 
assessment of PTSD and a September 1994 treatment entry 
related an assessment of PTSD and chronic pain.  

At an October 1999 hearing before a member of the Board, the 
veteran testified that he first experienced prostate problems 
when he had hernia surgery at the VA in 1970.  He stated that 
he was told that his prostate was enlarged.  He stated that 
he would have pain when he had sex and that presently he had  
problem with urinating.  He noted that he didn't have any 
problems with his prostate when he was in the service.  As to 
his psychiatric disorder, the veteran reported that he went 
to see a doctor for problems during Vietnam and was told to 
stop smoking.  He also stated that he saw Dr. "Lowe" in 
1970 and was put on tranquilizers and that he was started 
treatment at the VA about five years after service.  The 
veteran indicated that he first had problems with migraine 
headaches in service before he went to Vietnam.  He reported 
that he went for treatment with Dr. "Lowe" about the same 
year he got out of service in 1970.  The veteran also stated 
that he had itchy, dry skin and that it had worsened.  He 
indicated that the main problem with his skin was on the head 
and face.  

The veteran underwent a VA dermatological examination in 
April 2000.  He reported that he had skin problems since 
1970.  The diagnoses were seborrheic dermatitis and history 
of intertrigo.  An April 2000 VA genitourinary examination 
report noted that the veteran reported that he had been told 
for a number of years that his prostate was enlarged.  The 
impression was postoperative status, bilateral inguinal 
hernia repairs without recurrence, and benign prostatic 
hypertrophy.  

The veteran also underwent a VA neurological examination in 
April 2000.  The examiner noted that the veteran's claims 
file had been reviewed.  The veteran reported that his 
headaches began before he went to Vietnam and that he was 
treated for headaches while he was in the military.  The 
examiner noted that in reviewing the veteran's service 
medical records, he could not find reference to such 
treatment.  The impression was chronic muscle tension type 
headaches occurring on a daily basis and superimposed attacks 
of migraine.  

Additionally, the veteran underwent a VA psychiatric 
examination in April 2000.  It was noted that the claims file 
was reviewed prior to the examination.  The impression was 
dysthymic disorder.  The examiner commented that he did not 
find sufficient evidence in the examination to warrant a 
diagnosis of PTSD secondary to stressful events in the 
military.  

At an April 2002 hearing before a member of the Board, the 
veteran testified that he had been diagnosed with PTSD.  He 
also indicated that he was treated for headaches during 
service.  The veteran reported that he had not been told that 
his skin condition was directly related to Agent Orange or 
other herbicide exposure.  As to his prostate, he reported 
that when he had surgery after service for a hernia he also 
had problems with his prostate.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

A. PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's service medical records from his 1968-1970 
active duty do not refer to psychiatric problems.  A 
psychiatric disorder is first shown many years after service, 
and diagnoses have included PTSD (which has intermittently 
been found), anxiety, and depression.  The file as a whole 
shows the veteran is actually claiming service connecton for 
PTSD, not other psychiatric conditions.

While PTSD has been medically diagnosed at times, at other 
times examiners have found no PTSD.  Considering the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
there is a satisfactory diagnosis of PTSD, and medical 
linkage between PTSD and a purported service stressor.

With regard to the stressor element, the Board notes that if 
the veteran did not engage in combat with the enemy, his bare 
allegations of service stressors are insufficient; the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Cohen v. Brown, 10 
Vet.App. 128 (1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); 
Doran v. Brown, 6 Vet.App. 283 (1994).  The veteran served in 
the Marine Corps, including service in Vietnam.  His service 
medical records or other independent evidence do not 
establish that he had combat service.  However, the Command 
Chronologies for the 3rd Battalion, 1st Marines, 1st Marine 
Division show that the veteran's battalion was involved in 
numerous instances of engagements with hostile forces.  As 
noted, the veteran's official duties in Vietnam were as a 
mechanic.  The veteran has reported stressors of being fired 
upon by mortar attacks and machine gun fire, and seeing 
injured and dead soldiers, etc.  The Command Chronologies 
provide some reasonable corroboration that he was at least 
indirectly subject to such attacks.  See Pentecost v. 
Principi, 16 Vet.App. 124 (2002).  Considering the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board concludes 
that there is credible supporting evidence that an alleged 
stressor actually occurred.  

In sum, all elements for service connection for PTSD are 
satisfied, and this benefit is granted.


B.  Headaches

While the veteran had isolated complaints of headaches in 
service, such appear to have been acute and transitory.  The 
1970 separation examination noted that the neurological 
system was normal.  A chronic headache disorder was not shown 
in service.

The first post-service clinical evidence of headaches was 
many years after the veteran's separation from service, when 
he was seen for sinus headaches.  Later medical records note 
migraine and tension headaches.  While some of the medical 
records recite the veteran's self-reported lay history of 
headaches since service, such history is not substantiated, 
and the medical records reciting such history have no 
probative value in linking the condition with service.  See 
Reonal v. Brown, 5 Vet.App. 458 (1993).  The evidence as a 
whole shows no continuity of symptomatology of headaches 
since service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet.App. 354 (1991).  Nor are current headaches otherwise 
adequately medically linked to an incident of service. The 
veteran has alleged that his current headaches are due to 
service.  However, as a layman, he is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that the headache complaints in service were acute and 
transitory and resolved without residual disability, and the 
current headache disorder, including tension and migraine 
headaches, began many years after active duty and was not 
caused by any incident or service.  The Board concludes that 
headaches were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




C.  Skin Disorder

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for the following diseases will 
be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
sub-acute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea), and soft-tissue sarcomas.  
The presumptive period for chloracne or other acneform 
diseases consistent with chloracne, and for porphyria cutanea 
tarda, is one year after the veteran's last herbicide 
exposure in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The veteran's service medical records do not refer to a skin 
condition.  A skin disorder is first shown many years after 
service.  Recent diagnoses include seborrheic dermatitis and 
probable intertrigo.  These particular skin conditions are 
not among diseases subject to presumptive service connection 
based on Agent Orange exposure, nor does the medical evidence 
suggest they are due to any incident of service including 
Agent Orange exposure.  The veteran's own lay assertions as 
to a diagnosis and etiology of a medical condition are not 
competent medical evidence.  Espiritu, supra.  

The weight of the credible establishes that the veteran's 
skin condition began years after service and was not caused 
by any incident of service including herbicide exposure.  The 
Board concludes that the veteran's skin disorder was neither 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  



D.  Prostate Disorder

The veteran's service medical records do not refer to a 
prostate disorder.  A prostate condition, specifically benign 
prostatic hypertrophy (BPH), is first shown many years after 
service.  The veteran does not have the Agent Orange 
presumptive disease of prostate cancer; BPH is not subject to 
the Agent Orange presumption.  The competent medical evidence 
does not suggest that his BPH is due to Agent Orange exposure 
in Vietnam or any other incident of service.  The veteran, as 
a layman, is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  

Based on all the evidence, the Board must conclude that a 
prostate condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

Service connection for PTSD is granted.  

Service connection for headaches is denied.  

Service connection for a skin condition is denied.  

Service connection for a prostate condition is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

